DETAILED ACTION
This action is in response to the filing on 1-28-2022. Claims 1-5, 8-11, 13-18 and 20-24 are pending and have been considered below.

[AltContent: textbox ()]
Statement of Reasons for Allowance

Claims 1-5, 8-11, 13-18 and 20-24 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior Boston et al. (“Boston” 20160180438 Al), Effrat et al. (“Effrat” 20110055189 Al), Allon et al.(“Allon” 9020926 Bl), Sadamasa et al. (“Sadamasa” 20100174527
Al), Brill et al. (“Brill” 20040254917 Al) and Jing et al.
(“Jing” 20170011742 Al) disclose a query and answer functionality. 
However Boston, Effrat, Allon, Sadamasa, Brill and Jing singularly or in combination, still fail to anticipate or render as obvious all the functionalities of the system including determining a single abstraction score for the general question based on the abstraction score for each remaining word; determining that the general question is abstract based on the   single abstract score; generating a first set of specific  questions by generating a first specific question and a second  specific question; wherein generating a first specific question comprises: determining   an abstract word from the remaining word, identifying a first concrete word, wherein the first concrete  word is a first word that is more           specific than the abstract   word, and replacing, in the general                question, the abstract word with the first concrete word to generate     the second specific   question, and wherein generating a second specific             question  comprises: determining the abstract word, identifying a second concrete word, wherein the second concrete word is a second word that is  more specific than the abstract word, and                     replacing, in the general question, the abstract word with the second concrete  word to    generate the second specific question; replacing the general question with a first set of specific questions generated based on the hierarchical taxonomy of concepts; running the first set of specific questions to obtain a set of specific answers to answer the general question; and returning at least one answer from the set of specific answers to the general question to the user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE HONG can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        4-20-2022